DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment / Status of Claims
	The response filed on 01/14/2022 has been entered. Claim(s) 24 and 26-32 are canceled. Claims 1-23, 25, and 33 remain pending and have been examined below.
Response to Arguments
Applicant’s arguments, see page 2, filed 01/14/2022, with respect to claim 14 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 14 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see page 3, filed 01/14/2022, with respect to the rejection(s) of claim(s) 1-23, 25, and 33 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shiho et (US Patent No. 7,323,415) as shown below. For this reason a second non-final rejection has been issued to afford the Applicant the opportunity to fully respond to the rejection as set forth below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-3, 6, 8-9, 11-12, 14-15, 17-19, 22, 25, and 33 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Shiho (US Patent No. 7,323,415), hereinafter Shiho.
	Regarding claim 1 (Original), Shiho discloses in figure 8 a polishing pad, comprising: a polishing layer (11) comprising a polishing surface (top of 11) and a back surface (bottom of 11) having at least one protrusion (see annotated figure 8, item A); and at least one detection window (see annotated fig 8, item B) disposed at a location corresponding to the at least one protrusion in the polishing layer (see annotated fig 8, item B, where B corresponds to the location of A), wherein the at least one protrusion surrounds the at least one detection window (see annotated fig 8, A surrounds B).

    PNG
    media_image1.png
    400
    551
    media_image1.png
    Greyscale

Regarding claim 2 (Original), Shiho further discloses the polishing pad of claim 1, wherein the polishing layer and a side surface of the at least one detection window are integrally bonded to each other (see annotated fig 8, B is integral with the top of 11).
	Regarding claim 3 (Original), Shiho further discloses the polishing pad of claim 1, wherein the at least one detection window includes a plurality of detection windows (fig 11, showing a plurality of windows, B), the at least one protrusion includes a plurality of protrusions, and the plurality of protrusions respectively surround the plurality of detection windows (fig 11, since a plurality of windows exists, a plurality of protrusions, item A, exists to correspond to the windows, item B).
	Regarding claim 6 (Original), Shiho further discloses the polishing pad of claim 1, wherein a thickness of the detection window is tl, a thickness corresponding to a region outside the at least one protrusion in the polishing layer is t2, and t1>t2 (see annotated fig 8, t1 > t2).

    PNG
    media_image2.png
    400
    573
    media_image2.png
    Greyscale


	Regarding claim 8 (Original), Shiho further discloses the polishing pad of claim 6, wherein a thickness of the at least one protrusion is t3, and t1=t2+t3 (see annotated fig 8 t1 = t2 + t3).
	Regarding claim 9 (Original), Shiho further discloses the polishing pad of claim 1, wherein the at least one detection window and the at least one protrusion have a same shape (see annotated fig 8, A and B are the same shape which is rectangular).
	Regarding claim 11 (Original), Shiho further discloses the polishing pad of claim 1, wherein a long-axis direction of the at least one detection window is disposed in a radius direction of the polishing layer (fig 11, the opening is longer than it is wide in the radial direction).
	Regarding claim 12 (Original), Shiho further discloses the polishing pad of claim 1, further comprising: a base layer located below the polishing layer in a region outside the at least one protrusion (see annotated fig 8, area of t4 and is outside item A).
	Regarding claim 14 (Original), Shiho further discloses the polishing pad of claim 12, wherein a thickness of the at least one detection window is tl (see annotated fig 8, t1), a thickness corresponding to the region outside the at least one protrusion in the polishing layer is t2 (see annotated fig 8, t2), a thickness of the base layer is t4 (see annotated fig 8, t4), and t2+t4 ≥ t1>t2 (see annotated fig 8, t2+t4 ≥ t1>t2).
Regarding claim 15 (Original), Shiho further discloses the polishing pad of claim 12, wherein a thickness of the at least one protrusion is t3, a thickness of the base layer is t4, and t3 is between 10% and 100% of t4 (see annotated fig 8, t3 is less than t4 but greater than ¼ t4).
	Regarding claim 17 (Original), Shiho discloses in figure 8, a manufacturing method of a polishing pad, comprising: forming at least one detection window (see annotated fig 8, item B) in a polishing material layer (11); and removing a portion of the polishing material layer to form a polishing layer (11), wherein the polishing layer comprises a polishing surface (fig 8, top of 11) and a back surface (bottom of 11) having at least one protrusion (see annotated fig 8, item A), the detection window is disposed at a location corresponding to the at least one protrusion in the polishing layer (see annotated fig 8, item B, where B corresponds to the location of A), and the at least one protrusion surrounds the at least one detection window (see annotated fig 8, A surrounds B).
	Regarding claim 18 (Original), Shiho further discloses the manufacturing method of the polishing pad of claim 17, wherein the polishing layer and a side surface of the at least one detection window are integrally bonded to each other (see annotated fig 8, B is integral with the top of 11).
	Regarding claim 19 (Original), Shiho further discloses the manufacturing method of the polishing pad of claim 17, wherein the at least one detection window includes a plurality of detection windows (fig 11, showing a plurality of windows), the at least one protrusion includes a plurality of protrusions, and the plurality of protrusions respectively surround the plurality of detection windows (fig 11, since a plurality of windows exists, a plurality of protrusions, item A, exists to correspond to the windows, item B).
Regarding claim 22 (Original), Shiho further discloses the manufacturing method of the polishing pad of claim 17, further comprising: forming a base layer below the polishing layer in a region outside the at least one protrusion (see annotated fig 8, area of t4 and is outside item A).
	Regarding claim 25 (Original), Shiho further discloses the manufacturing method of the polishing pad of claim 17, wherein a method of forming the at least one detection window in the polishing material layer comprises: forming at least one detection window opening in the polishing material layer (see annotated fig 8, B is formed in 11); and forming the at least one detection window in the at least one detection window opening (see annotated fig 8, B is an opening in 11 and is a detection window opening, there is no structural difference in an window and a window opening).
	Regarding claim 33 (Original), Shiho further discloses a polishing method suitable for polishing an object, the polishing method comprising: providing the polishing pad of claims 1 (using the pad of fig 8); applying a pressure to the object to press the object on the polishing pad (col 9, lines 7-8); and applying a relative motion between the object and the polishing pad (col 13, lines 56-60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7, 13, 16, 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shiho (US Patent No. 7,323,415), alone, hereinafter referred to as Shiho.
Regarding claims 4 (Original) and 20 (Original), Shiho discloses the elements of the claimed invention as stated above in claims 1 and 17, respectively, and further teaches the at least one protrusion is a single protrusion, and the single protrusion surrounds the plurality of detection windows (fig 10, a single protrusion around the circumference around the pad).
	Shiho in figure 10 does not explicitly disclose wherein the at least one detection window includes a plurality of detection windows.
	Shiho in figure 11 teaches wherein the at least one detection window includes a plurality of detection windows (fig 11, plurality of windows).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Shiho in figure 10 with the teachings of Shiho in figure 11 to incorporate a plurality of windows because per MPEP 2144.04(VI)(B), it is held that to have a duplication of parts is obvious over the prior art. Where in the instant case to have the detection window duplicated as shown in figure 11 is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention.
	Regarding claims 5 (Original) and 21 (Original), Shiho as modified further discloses the elements of the claimed invention as stated above in claims 4 and 20, respectively, and further discloses wherein the single protrusion is distributed in a strip shape along a diameter direction of the polishing layer or distributed in a ring shape along a circumferential direction of the polishing layer (fig 10, the single protrusion is around the circumference around the pad).

Regarding claim 7 (original), Shiho discloses the elements of the claimed invention as stated above in claim 1, and further discloses that t1 is greater than t2 (see annotated fig 8, t1 > t2) but does not explicitly disclose wherein tl is between 110% and 200% of t2
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiho to incorporate t1 to between 110% and 200% of t2 because the Applicant has not disclosed that range solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0026] is not a critical range since the use of the term “but the invention is not limited thereto” implies that it also may not within that range. Moreover, it appears that Shiho would perform equally well with the range of t1 greater than t2. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for t1 of Shiho to be between 110% and 200% or t2 because the range does not appear to provide any unexpected results.
	Regarding claims 13 (Original) and 23 (Original), Shiho discloses the elements of the claimed invention as stated above in claims 12 and 22, respectively, the diameter of the detection window is 10mm (col 4, line 49), but does not explicitly disclose wherein a spacing d is between the base layer and the at least one detection window, and d is between 1 mm and 10 mm.
	Regarding the spacing d, Shiho in figure 13 teaches a spacing d is between the base layer and the at least one detection window (fig 13, there is a spacing between 13, a base layer, and 11 having the detection window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiho with the teachings of the embodiment of Shiho in figure 13 to incorporate the spacing d between the base layer and the pad because per MPEP 
	Regarding the spacing d being between 1 mm and 10mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiho to incorporate the dimension between the base layer and the detection window to be between 1 mm and 10 mm because the Applicant has not disclosed that the spacing d solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0029] is not a critical dimension since the use of the term “for instance” implies that it also may not within that range. Moreover, it appears that Shiho would perform equally well with the spacing d to be less than 10mm. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed 
	Regarding claim 16 (Original), Shiho discloses the elements of the claimed invention as stated above in claim 12, but does not explicitly disclose wherein a bonding interface j between the detection window and the polishing layer is extended between an upper surface and a lower surface of the base layer.
	Shiho in a different embodiment in figure 13 teaches a pad (11) having a detection window (11 has an opening on the top surface) and a base layer (13) and a bonding interface between the pad and the base layer (11 and 13 have an interface layer at 131).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiho of figure 8 with the teachings of Shiho in figure 13 to incorporate the bonding interface between the pad and the base layer because the bonding interface allows for the pad to be replaced and refurbished which lowers operating costs.
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shiho (US Patent No. 7,323,415), as applied to claim 1, in view of Hosaka et al (US PGPUB No. 2005/0245171), hereinafter referred to as Shiho and Hosaka, respectively.
	Regarding claim 10 (Original), Shiho discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein a shape of the at least one detection window is spindle, and a shape of the at least one protrusion is elliptical.
	Hosaka teaches a polishing pad (fig 5, 1) comprising a window (fig 5, 12) and a protrusion (fig 9, 722), wherein a shape of the at least one detection window is spindle (12 is elongated), and a shape of the at least one protrusion is elliptical (722 is elongated). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723